Name: Commission Regulation (EC) No 1249/97 of 30 June 1997 amending Regulation (EC) No 3010/94 fixing the aid for the supply of products processed from fruit and vegetables to the Canary Islands under the arrangements provided for in Articles 2 and 3 of Council Regulation (EEC) No 1601/92
 Type: Regulation
 Subject Matter: foodstuff;  cooperation policy;  regions of EU Member States;  trade
 Date Published: nan

 No L 173/90 PEN Official Journal of the European Communities 1 . 7 . 97 COMMISSION REGULATION (EC) No 1249/97 of 30 June 1997 amending Regulation (EC) No 3010/94 fixing the aid for the supply of products processed from fruit and vegetables to the Canary Islands under the arrangements provided for in Articles 2 and 3 of Council Regulation (EEC) No 1601/92 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products ('), as last amended by Regulation (EC) No 2348/96 (2), and in particular Article 3 (4) thereof, Whereas Commission Regulation (EC) No 3010/94 (3), as last amended by Regulation (EC) No 1 506/96 (4), fixes the aid for the supply of products processed from fruit and vegetables from the Community market to the Canary Islands pursuant to Article 3 (2) of Regulation (EEC) No 1601 /92; Whereas the above aids should be adjusted in view of the trend in supply conditions from the world market result ­ ing in particular from the amendment of the tariff ar ­ rangements on imports; whereas it is appropriate to calcu ­ late the aid for each product on the basis of the average of the customs duties applicable to the various compositions of the product in accordance with the tariff nomenclature; whereas this measure should take effect from the date the forecast supply balance applies; Whereas the measures provided for in this Regulation are in accordance with the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 3010/94 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 June 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 173, 27. 6. 1992, p. 13 . (2) OJ No L 320, 11 . 12. 1996, p. 1 . (3) OJ No L 320 , 13 . 12. 1994, p. 5. (&lt;) OJ No L 189, 30 . 7. 1996, p. 80 . 1 . 7 . 97 EN Official Journal of the European Communities No L 173/91 ANNEX 'ANNEX AMOUNTS OF AID REFERRED TO IN ARTICLE 1 CN code Amount of aid (ecus per 100 kilograms) 2007 99 41,75 2008 20 15,86 2008 30 23,13 2008 40 19,98 2008 50 21,02 2008 70 19,34 2008 80 27,30 2008 92 23,26 2008 99 23,90'